Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 1 of 52 PageID: 83050




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


                                              )
    IN RE: JOHNSON & JOHNSON                  )
    TALCUM POWDER PRODUCTS                    )
    MARKETING, SALES PRACTICES AND            )   MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION             )
                                              )
                                              )
    This Document Relates To All Cases        )
                                              )


     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
     CONSUMER INC.’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
     PLAINTIFFS’ EXPERTS’ OPINIONS REGARDING ALLEGED HEAVY
      METALS AND FRAGRANCES IN JOHNSON’S BABY POWDER AND
                       SHOWER TO SHOWER



                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 2 of 52 PageID: 83051




                                            TABLE OF CONTENTS

                                                                                                                        Page
    INTRODUCTION .....................................................................................................1

    ARGUMENT .............................................................................................................5
    I.       PLAINTIFFS’ EXPERTS’ OPINIONS THAT PURPORTED
             HEAVY METALS FOUND IN TALC CAN CAUSE OVARIAN
             CANCER ARE UNRELIABLE ...................................................................... 5

                      There Are No Scientific Studies Linking Heavy Metal
                      Exposure To Ovarian Cancer ................................................................ 5

                      Plaintiffs’ Experts’ Methods Are Unreliable Because They Fail
                      To Address Dosage And Exposure Concentration .............................13

                      Plaintiffs’ Experts Ignore The Valence State Of Chromium And
                      The Bioavailability Of Nickel, Further Rendering Their
                      Opinions Unreliable ............................................................................19

                      1.       Chromium .................................................................................19

                      2.       Nickel ........................................................................................24

    II.      DR. CROWLEY’S OPINION THAT THE FRAGRANCES USED IN
             JJCI’S TALCUM POWDER CONTRIBUTE TO THE PRODUCTS’
             CARCINOGENICITY LACKS FOUNDATION .........................................26

                      Dr. Crowley’s Opinions Are Not Based On A Reliable
                      Methodology .......................................................................................26

                      Dr. Crowley’s Opinions Are Also Unreliable Because There Is
                      No Scientific Evidence Linking Fragrance Exposure To
                      Ovarian Cancer ....................................................................................30

                      Dr. Crowley’s Failure To Analyze Dosage Further Renders His
                      Opinions Inadmissible .........................................................................35

                      The Opinions Of Plaintiffs’ Experts Parroting Dr. Crowley
                      Should Also Be Excluded ...................................................................40



                                                                i
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 3 of 52 PageID: 83052




    III.    PLAINTIFFS’ EXPERTS’ OPINIONS THAT THE PRODUCTS
            CONTAIN CARCINOGENIC FIBROUS TALC SHOULD BE
            EXCLUDED BECAUSE THEY ARE BASED ON AN
            ERRONEOUS DEFINITION........................................................................41

    CONCLUSION ........................................................................................................44




                                                             ii
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 4 of 52 PageID: 83053




                                       TABLE OF AUTHORITIES

                                                                                                        Page(s)

                                                      CASES

    In re Abilify (Aripiprazole) Products Liability Litigation,
           299 F. Supp. 3d 1291 (N.D. Fla. 2018) .........................................................31

    Allen v. Pennsylvania Engineering Corp.,
          102 F.3d 194 (5th Cir. 1996) ...........................................................................6

    C.W. ex rel. Wood v. Textron, Inc.,
          807 F.3d 827 (7th Cir. 2015) .........................................................................33

    Dura Automotive Systems of Indiana, Inc. v. CTS Corp.,
         285 F.3d 609 (7th Cir. 2002) .........................................................................40

    Heller v. Shaw Industries, Inc.,
          167 F.3d 146 (3d Cir. 1999) ..........................................................................27

    Holbrook v. Lykes Brothers Steamship Co.,
         80 F.3d 777 (3d Cir. 1996) ............................................................................21

    Johnson v. Arkema, Inc.,
         685 F.3d 452 (5th Cir. 2012) .........................................................................32

    Johnson v. Arkema, Inc.,
         No. W-09-CV-107, 2010 U.S. Dist. LEXIS 148982
         (W.D. Tex. Dec. 16, 2010) ........................................................... 2, 14, 15, 39

    Lithuanian Commerce Corp. v. Sara Lee Hosiery,
          179 F.R.D. 450 (D.N.J. 1998) ................................................................ 27, 30

    Mancuso v. Consolidated Edison Co.,
         56 F. Supp. 2d 391 (S.D.N.Y. 1999) .............................................................32

    In re Rezulin Products Liability Litigation,
           369 F. Supp. 2d 398 (S.D.N.Y. 2005) ...........................................................31



                                                          iii
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 5 of 52 PageID: 83054




    Rider v. Sandoz Pharmaceuticals Corp.,
          295 F.3d 1194 (11th Cir. 2002) .....................................................................12

    Sutera v. Perrier Group of America Inc.,
          986 F. Supp. 655 (D. Mass. 1997) ...................................................... 7, 12, 34

    In re TMI Litigation,
           193 F.3d 613 (3d Cir. 1999) ..........................................................................29

    Veretto v. Williams Field Service Rocky Mountain Region Co.,
          No. 99-0121 WWD/LCS, 2000 WL 36739884
          (D.N.M. May 11, 2000) .................................................................................21

    Voilas v. General Motors Corp.,
          73 F. Supp. 2d 452 (D.N.J. 1999) ..................................................................27

    Williams v. Mosaic Fertilizer, LLC,
          No. 8:14-cv-1748-T-35MAP, 2016 U.S. Dist. LEXIS 192236
          (M.D. Fla. June 24, 2016) ..............................................................................14

    In re Zicam Cold Remedy Marketing, Sales Practices, & Products Liability
           Litigation,
           No. 09-md-2096-PHX-FJM, 2011 WL 798898
           (D. Ariz. Feb. 24, 2011).......................................................................... 11, 16

                                                REGULATION

    Food Additive Regulations; Synthetic Flavoring Agents and Adjuvants,
         83 Fed. Reg. 50,490 (Oct. 9, 2018) ...............................................................29

                                         OTHER AUTHORITIES

    Agency for Toxic Substances & Disease Registry,
         U.S. Dep’t of Health & Human Servs.,
         Toxicological Profile for Chromium (Sept. 2012) ........................................10

    Agency for Toxic Substances & Disease Registry,
         U.S. Dep’t of Health & Human Servs.,
         Toxicological Profile for Cobalt (Apr. 2004)................................................10



                                                          iv
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 6 of 52 PageID: 83055




    Agency for Toxic Substances & Disease Registry,
         U.S. Dep’t of Health & Human Servs.,
         Toxicological Profile for Nickel (Aug. 2005)................................................10

    Cralley et al.,
          Fibrous and Mineral Content of Cosmetic Talcum Products,
          29(4) Am Ind Hyg Assoc J. 350 ....................................................................23

    Final Report on the Safety Assessment of Sodium p-Chloro-m-Cresol, p-
          Chloro-m-Cresol, Chlorothymol, Mixed Cresols, m-Cresol, o-Cresol,
          p-Cresol, Isopropyl Cresols, Thymol, o-Cymen-5-ol, and Carvacrol,
          25(Suppl. 1) Int J Toxicol. 29 (2006) ..................................................... 33, 34

    Goldstein & Henifin, Fed. Judicial Ctr.,
          Reference Guide on Toxicology, in Reference Manual on Scientific
          Evidence 633 (3d ed. 2011) ...........................................................................31

    Int’l Agency for Research on Cancer, World Health Org.,
           100C Monographs on the Evaluation of Carcinogenic Risks to
           Humans: Arsenic, Metals, Fibres, and Dust 21 (2012)........................ 8, 9, 25

    Int’l Agency for Research on Cancer, World Health Org.,
           93 Monographs on the Evaluation of Carcinogenic Risks to Humans:
           Carbon Black, Titanium Dioxide, and Talc 39 (2010) ........................... 42, 43

    Int’l Agency for Research on Cancer, World Health Org.,
           Monograph on the Evaluation of Carcinogenic Risk to Humans:
           Preamble 23 (2006) .......................................................................................28

    Merletti et al.,
          Target Organs for Carcinogenicity of Chemicals and Industrial
          Exposures in Humans: A Review of Results in the IARC Monographs
          on the Evaluation of the Carcinogenic Risk of Chemicals to Humans,
          44 Cancer Res. 2244 (1984) ............................................................................9

    Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
          14th Report on Carcinogens: Chromium Hexavalent Compounds
          (CAS No. 18540-29-9) (2016).......................................................................11




                                                            v
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 7 of 52 PageID: 83056




    Straif et al.,
           A Review of Human Carcinogens—Part C: Metals, Arsenic, Dusts,
           and Fibres,
           10 Lancet 453 (2009) .......................................................................................9

    U.S. Envtl. Protection Agency,
          “Supplementary Guidance for Conducting Health Risk Assessment of
          Chemical Mixtures” (Aug. 2000) ............................................... 13, 14, 16, 17

    World Health Org., Cresols,
         168 WHO Environ. Health Criteria 1 (1995) ................................................34




                                                            vi
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 8 of 52 PageID: 83057




                                     INTRODUCTION
          Plaintiffs’ opposition brief highlights the grasping nature of their causation

    theories in this litigation. Presumably cognizant that the literature on talcum

    powder does not provide sufficient data to satisfy their burden under Daubert,

    plaintiffs have attempted to bolster their causation theory with a smorgasbord of

    add-on arguments regarding heavy metals, fragrances and fibrous talc, even though

    not a single article in the literature even suggests that any of the heavy metals or

    dozens of fragrances they identify has any relationship to ovarian cancer, or that

    fibrous talc poses some distinct hazard from platy talc. Remarkably, plaintiffs’

    response is that the Court should ignore the void in the science because they are

    merely arguing that heavy metals and fragrances have an “additive” effect to the

    talc itself. But such an approach has no basis in science, and the fundamental

    principle underlying Daubert is that speculation has no place in the courtroom.

    Because plaintiffs cannot identify any reliable scientific basis for their experts’

    opinions on heavy metals, fragrances and fibrous talc, those opinions must all be

    excluded under Daubert.

          First, plaintiffs argue that the Court should admit expert testimony to the

    effect that any metal that has been linked with any cancer at any dose poses a risk

    of ovarian cancer as long as it is present in minuscule levels in cosmetic talcum

    powder. According to plaintiffs, their experts were not required to identify a dose
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 9 of 52 PageID: 83058




    at which the metals are allegedly toxic because the Products are a “mixture” of

    ostensibly hazardous substances whose purportedly carcinogenic nature need only

    be evaluated “as a whole.” In advancing this argument, plaintiffs urge the Court to

    “assume that there are additive effects” among the alleged heavy metals in the

    Products, even though not a single expert has even attempted to quantify the extent

    to which any of the substances are in fact dose additive. This is speculation, not

    science. See Johnson v. Arkema, Inc., No. W-09-CV-107, 2010 U.S. Dist. LEXIS

    148982, at *43-44 (W.D. Tex. Dec. 16, 2010) (rejecting claim that chemicals

    plaintiff was exposed to are “dose additive”; although expert “would ‘expect’ them

    to be . . . he hasn’t ‘quantitated’ it”; “the dose additive argument is not reliable”),

    report and recommendation adopted by 2011 U.S. Dist. LEXIS 162347 (W.D.

    Tex. Jan. 26, 2011), aff’d in relevant part, 685 F.3d 452 (5th Cir. 2012) (per

    curiam).

          Plaintiffs’ argument is also highly disingenuous. If plaintiffs’ experts seek

    to evaluate the products as a whole, then they need to rely on studies involving

    talcum powder as a whole. Conversely, if they intend to offer opinions that are

    specific to heavy metals, then they are required to present reliable science

    regarding the dose of heavy metals in talc and whether any of the metals have been

    associated with ovarian cancer at those doses. Notably, the only “support” offered

    in plaintiffs’ bid to dispense with dose as a threshold for toxicity is an


                                                2
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 10 of 52 PageID: 83059




    Environmental Protection Agency (“EPA”) “guidance” document that does not

    purport to eliminate the fundamental role of dose as part of any risk assessment

    inquiry and that, in any event, reflects a risk-mitigation approach to hazard

    assessment that is not applicable under Daubert.

          Second, plaintiffs’ attempt to save their fragrance theory fails for similar

    reasons. As an initial matter, plaintiffs fail to refute defendants’ argument that Dr.

    Crowley’s review was unscientific. Plaintiffs argue that the examples of

    inconsistencies between Dr. Crowley’s opinions and his underlying sources

    highlighted in defendants’ opening brief are “minor” and reflect “nit-picking” by

    defendants. But far from being “minor” discrepancies, the examples (e.g., Dr.

    Crowley’s confusion over the difference between balsam peru crude and balsam

    peru extracts and distillates) pertain to fundamental opinions that defendants’

    Products are not in compliance with governmental and industry standards. Such

    opinions are plainly unsupported by the very sources cited in Dr. Crowley’s own

    report and should be excluded.

          Plaintiffs also largely rehash the same arguments they make with respect to

    heavy metals, suggesting that they did not need to conduct a proper toxicological

    assessment of the fragrances because these substances are just part of the whole

    talcum powder product. These arguments are just as unscientific and legally

    unsupportable in the fragrance context as they are in the context of heavy metals.


                                              3
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 11 of 52 PageID: 83060




    If plaintiffs’ experts wish to tell a jury that the fragrances in the Products cause

    cancer, they must be able to identify studies that link these fragrances to ovarian

    cancer at the relevant doses. They do not come anywhere close to doing so, as

    their opposition brief effectively conceded.

          Plaintiffs also seek to justify Dr. Crowley’s unreliable opinions on the

    grounds that: (1) it would not be ethically possible to test for the carcinogenicity

    of fragrance chemicals on human ovaries; and (2) Dr. Crowley purportedly was

    unable to calculate the levels of the various fragrance ingredients in the Products.

    These arguments should also be rejected. Any purported ethical limitation on

    conducting human studies does not shift the burden of proof to defendants; indeed,

    if that were the case, any time a plaintiff alleged that a product was carcinogenic,

    the burden would shift to defendants to prove that it was not. And plaintiffs still

    fail to explain why the information provided by defendants specifying the

    maximum amount of fragrance chemicals – which, in total, consists of less than

    one percent of the overall product – did not provide a sufficient basis for Dr.

    Crowley to determine the maximum concentrations of fragrance ingredients even

    though defendants’ experts, Drs. Kelly Tuttle and H. Nadia Moore, had no

    difficulty performing these calculations based on the same exact information.

          Third, plaintiffs attempt to defend their experts’ opinions that so-called

    fibrous talc can contribute to ovarian cancer on the ground that IARC has classified


                                               4
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 12 of 52 PageID: 83061




    fibrous talc as being carcinogenic. But as plaintiffs’ own brief makes clear, it is

    talc intergrown with asbestos or crystallized “in asbestiform habit” that the IARC

    monographs concluded is carcinogenic. And plaintiffs continue to gloss over this

    detail in pressing their claim that the Products contain fibrous talc and that such

    talc can cause ovarian cancer. Because there is no evidence that the merely

    elongated talc particles plaintiffs’ experts Drs. William Longo and Mark Rigler

    purported to have found in the Products actually were asbestos or had crystallized

    in an asbestiform habit, plaintiffs’ experts’ opinions regarding fibrous talc are

    premised on an erroneous definition and should be excluded.

          For all of these reasons, discussed further below, plaintiffs’ arguments

    regarding their experts’ opinions related to heavy metals, fragrance chemicals and

    fibrous talc should be excluded.

                                       ARGUMENT

    I.    PLAINTIFFS’ EXPERTS’ OPINIONS THAT PURPORTED HEAVY
          METALS FOUND IN TALC CAN CAUSE OVARIAN CANCER ARE
          UNRELIABLE.
                 There Are No Scientific Studies Linking Heavy Metal Exposure
                 To Ovarian Cancer.
          As set forth in defendants’ opening brief, plaintiffs’ experts’ heavy metal

    opinions should be excluded first and foremost because they cannot identify a

    single scientific study linking exposure to these metals with ovarian cancer – the




                                              5
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 13 of 52 PageID: 83062




    particular disease at issue in this litigation.1 Plaintiffs expressly concede that there

    is a “lack of studies linking the heavy metals specifically to ovarian cancer in

    humans,” but nonetheless claim in their opposition that such a dearth of studies is

    irrelevant to the question of causation based on risk assessments undertaken by

    various government agencies.2 This argument is contrary to the law,

    mischaracterizes the government agencies’ approach and, in any event, conflates

    the kind of risk assessment undertaken by government agencies with the pertinent

    causation standard that is required in the courtroom under Daubert.

          First, plaintiffs’ argument that they need not demonstrate a specific causal

    link between the alleged heavy metals present in the Products and the particular

    type of cancer at issue in this litigation is legally unsupportable. Such an

    argument reflects a recurring theme of plaintiffs blinding themselves to the fact

    that cancers have unique etiologies. In fact, “[e]vidence . . . that suggests a

    connection between . . . exposure and” one type of cancer “is not probative on the

    causation of” an entirely different form of cancer. Allen v. Pa. Eng’g Corp., 102


    1
          (See Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’ Experts Ops. re:
    Alleged Heavy Metals and Fragrances in Johnson’s Baby Powder and Shower to
    Shower (“Defs.’ Br.”) at 18, May 7, 2019 (ECF No. 9736-4).)
    2
          (Pls.’ Steering Committee’s Mem. In Resp. & Opp’n To Johnson & Johnson
    and Johnson & Johnson Consumer Inc.’s Mot. To Exclude Pls.’ Experts’ Ops. re:
    Alleged Heavy Metals and Fragrances in Johnson’s Baby Powder and Shower-To-
    Shower (“Pls.’ Opp’n”) at 9-10, May 29, 2019 (ECF No. 9885).)


                                               6
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 14 of 52 PageID: 83063




    F.3d 194, 197 (5th Cir. 1996) (Evidence “that suggests a connection between EtO

    exposure and human lymphatic and hematopoietic cancers” is “not probative on

    the causation of brain cancer.”) (cited in Mem. at 20). Plaintiffs’ other briefing in

    this litigation effectively recognizes as much, arguing that “different tissues react

    differently to carcinogens.” 3 And plaintiffs’ own expert, Michael Crowley,

    acknowledged the same principle, testifying that it is possible that an agent can

    cause one type of cancer but not another.4 In short, and as elaborated in

    defendants’ opening brief, court after court has barred experts from testifying

    about causation where – as here – there is no scientific evidence associating

    exposure to the alleged carcinogen with the “specific disease from which [plaintiff]

    suffers.” Sutera v. Perrier Grp. of Am. Inc., 986 F. Supp. 655, 662 (D. Mass.

    1997) (emphasis added).5

          Plaintiffs do not address this ample case law in their opposition – much less

    cite any authorities of their own calling for a different approach. Instead, plaintiffs

    3
          (Pls.’ Steering Committee’s Mem. of Law in Resp. & Opp’n to Defs.’ Mot.
    to Exclude Pls.’ Experts’ Ops. Related to Biological Plausibility (“Pls.’ Bio.
    Plausib. Opp’n”) at 50, May 29, 2019 (ECF No. 9890) (emphases added) (citations
    omitted); see also Pls.’ Steering Committee’s Omnibus Mem. of Law in Resp. &
    Opp’n to Defs.’ Mot. To Exclude Pls.’ General Causation Ops. (“Pls.’ Gen.
    Causation Opp’n”) at 178-81 (arguing that “perineal talc exposure is specifically
    associated with cancer of the ovary and no other organs”) (citation omitted).)
    4
          (Dep. of Michael Crowley, Ph.D. (“Crowley Dep.”) 212:14-213:2, Jan. 4,
    2019 (attached as Ex. B37 to Tersigni Cert.).)
    5
          (See also Defs.’ Br. at 18-21 (citing cases).)


                                               7
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 15 of 52 PageID: 83064




    shift gears, relying on the unremarkable fact that a few government agencies have

    classified certain alleged heavy metals in the Products as being carcinogenic or

    possibly carcinogenetic and did so based on an “assessment [that] is not based on

    the availability of studies on a specific type of cancer.” 6 According to plaintiffs,

    IARC’s “overall evaluation focuses on carcinogenicity where the agent acts

    through a ‘relevant mechanism,’ – findings applicable to all organs, including the

    ovaries.”7 Essentially, plaintiffs are claiming that when IARC classifies a

    substance as being carcinogenic or possibly carcinogenic, it is specifying that all

    exposures to that substance are carcinogenic or possibly carcinogenic to all organs.

    This misrepresents the nature of IARC’s assessments.

          As the very IARC Preamble cited by plaintiffs makes clear, “[a]n assessment

    of carcinogenicity involves several considerations of qualitative importance,

    including . . . the consistency of the results, for example, across species and target

    organ(s).” 8 Thus, and as plaintiffs are forced to acknowledge, “[s]pecific organs

    and tissues are identified where studies have specifically shown increased cancer



    6
          (Pls.’ Opp’n at 10 (citing Int’l Agency for Research on Cancer, World
    Health Org., 100C Monographs on the Evaluation of Carcinogenic Risks to
    Humans: Arsenic, Metals, Fibres, and Dust 21, 22 (2012) (“IARC 2012
    Monograph”) (attached as Ex. A70 to Tersigni Cert.)).)
    7
          (Id. (emphasis added).)
    8
          (IARC 2012 Monograph at 23 (emphasis added).)


                                               8
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 16 of 52 PageID: 83065




    risk.”9 Consistent with this approach, IARC identifies the lung, nasal cavity and

    paranasal sinuses as tumor sites for certain of the heavy metals plaintiffs claim are

    in the Products (e.g., chromium VI and nickel), but does not identify the ovary as a

    potential target organ. 10 Although IARC’s ultimate classifications are “not target

    organ oriented,” that is so because its mission is to identify carcinogens rather than

    “classify exposures according to carcinogenicity for specified target organs.”11 In

    other words, a classification by IARC that a substance is carcinogenic merely

    reflects IARC’s view that there is “at least one target organ for which sufficient

    evidence of carcinogenicity is judged to exist.” Such a classification cannot be

    construed as a “finding” that the substance in question is carcinogenic to “all




    9
          (Pls.’ Opp’n at 10 (emphasis added).)
    10
          (IARC 2012 Monograph at 151-167, 169-218; see also Straif et al., A
    Review of Human Carcinogens—Part C: Metals, Arsenic, Dusts, and Fibres, 10
    Lancet 453, 453 (2009) (attached as Ex. A195 to 2d Suppl. Certification of Julie L.
    Tersigni (“2d Suppl. Tersigni Cert.”)).)
    11
           Merletti et al., Target Organs for Carcinogenicity of Chemicals and
    Industrial Exposures in Humans: A Review of Results in the IARC Monographs on
    the Evaluation of the Carcinogenic Risk of Chemicals to Humans, 44 Cancer Res.
    2244, 2244 (1984) (“Merletti 1984”) (attached as Ex. A191 to 2d Suppl. Tersigni
    Cert.) (emphasis added).


                                              9
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 17 of 52 PageID: 83066




    organs”12 in light of the fundamental truth that “cancers affecting different organs

    and systems in humans have different causes.”13

          Similarly, the Agency for Toxic Substances and Disease Registry

    (“ATSDR”) and the National Toxicology Program (“NTP”) – other government

    agencies referred to by plaintiffs – are also solicitous of the specific type of organ

    at risk as part of their assessments. For example, according to the ATSDR, “[t]he

    primary targets” of exposure to chromium (VI) “appear to be the respiratory tract,

    gastrointestinal tract, hematological system, liver, and kidneys.” 14 “[T]he primary

    targets following acute exposure to cobalt include the respiratory system following

    inhalation exposure . . . the thymus following oral exposure . . . and the

    immunological system following dermal exposure.” 15 And the ATSDR similarly

    specifies the existing studies on the health effects of nickel by organ system and




    12
          (Pls.’ Opp’n at 10 (emphases added).)
    13
           Merletti 1984 at 2244 (abstract); see also id. (“[I]t is of scientific and
    practical importance not only to identify agents that are carcinogenic to humans
    but also to specify as definitely as possible the target organ(s) of their action.”).
    14
          Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
    Human Servs., Toxicological Profile for Chromium, at 287 (Sept. 2012) (attached
    as Ex. 23 to Pls.’ Opp’n).
    15
          Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
    Human Servs., Toxicological Profile for Cobalt, at 171 (Apr. 2004) (attached as
    Ex. 24 to Pls.’ Opp’n) (citation omitted).


                                               10
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 18 of 52 PageID: 83067




    exposure route. 16 Notably missing from these discussions is any suggestion that

    exposure to any of these heavy metals is capable of causing ovarian cancer.

          The same is true with respect to the NTP. According to the NTP document

    cited by plaintiffs, with regard to exposure to chromium (VI), “[t]he data for cancer

    at sites other than the lung and sinonasal cavity were unclear.” 17 Similarly, the

    data relevant to the NTP’s examination of cobalt compounds “were from studies

    primarily evaluating lung cancer . . . esophageal cancer and other cancers of the

    respiratory and upper digestive (aerodigestive) tract.”18 And with regard to the

    alleged carcinogenicity of nickel compounds, the NTP observed that

    epidemiological studies indicated an “elevated risk” of lung and nasal cancer. 19 As

    with plaintiffs’ reliance on the ATSDR’s assessment, plaintiffs are unable to point

    to anything from the NTP remotely suggesting that exposure to any of the alleged

    heavy metals in the Products is capable of causing ovarian cancer.




    16
           Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
    Human Servs., Toxicological Profile for Nickel, at 171 (Figure 3-5) (Aug. 2005)
    (attached as Ex. A5 to Tersigni Cert.).
    17
           Nat’l Toxicology Program (NTP), U.S. Dep’t of Health & Human Servs.,
    14th Report on Carcinogens: Chromium Hexavalent Compounds (CAS No. 18540-
    29-9), at 1 (2016) (attached as Ex. 25 to Pls.’ Opp’n) (emphases added).
    18
          Id. at 2.
    19
          Id. at 14.


                                             11
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 19 of 52 PageID: 83068




          In sum, plaintiffs’ effort to excise the role of organ and cancer type from

    these government agencies’ approaches to risk assessment is belied by the very

    documents cited in their brief.

          Second, and in any event, a regulatory agency’s “prevention-oriented”

    standards are “materially different” from the standard that must be applied under

    Daubert. In re Zicam Cold Remedy Mktg., Sales Practices, & Prods. Liab. Litig.,

    No. 09-md-2096-PHX-FJM, 2011 WL 798898, at *10 (D. Ariz. Feb. 24, 2011); see

    also Rider v. Sandoz Pharm. Corp., 295 F.3d 1194, 1201 (11th Cir. 2002)

    (explaining that regulatory agencies employ a risk-utility analysis that is distinct

    from the scientific standard demanded by a court, which is “required by the

    Daubert trilogy to engage in objective review of evidence to determine whether it

    has sufficient scientific basis to be considered reliable”). As a result, even if

    IARC, the ATSDR and the NTP had ever suggested a link between these

    chemicals and substances and “cancer” generally, plaintiffs’ reliance on their

    assessments would be no answer to the well-established legal principle that an

    expert attempting to prove causation in the courtroom must link the exposure in

    question to the “specific disease from which [plaintiff] suffers.” Sutera, 986 F.

    Supp. at 662 (emphasis added). 20


    20
          According to plaintiffs, “IARC and the ATSDR both noted that the
    biological activities of all three metals, chromium (VI), cobalt, and nickel, result in
                                                                                        (cont’d)


                                              12
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 20 of 52 PageID: 83069




            For this reason alone, plaintiffs’ experts’ heavy metal opinions should be

    excluded under Daubert.

                    Plaintiffs’ Experts’ Methods Are Unreliable Because They Fail To
                    Address Dosage And Exposure Concentration.
            As set forth in defendants’ opening brief, plaintiffs’ experts’ opinions on the

    alleged relationship between heavy metal exposure and ovarian cancer are

    independently unreliable because plaintiffs’ experts wholly ignore dosage and

    exposure concentration.21 Plaintiffs respond that a quantitative dose assessment is

    not required because this litigation involves “mixtures containing known

    carcinogens” such that one can just “assume that there are additive effects among

    the constituents, or ‘potential interactions among the components.’” 22 Plaintiffs’


    ________________________
    (cont’d from previous page)
    inflammatory cell responses,” which plaintiffs assert “are the same biologically
    plausible modes of action for Talcum Powder Products and ovarian cancer cited to
    by the PSC’s experts.” (Pls.’ Opp’n at 12-13.) However, as noted in the opening
    brief – and as elaborated in defendants’ Biological Plausibility brief – there is no
    reliable basis for opining that inflammation can cause ovarian cancer at all. (See
    Defs.’ Br. at 23 (explaining that the only reliable scientific evidence suggests that
    inflammation is an effect, and not a cause, of ovarian cancer).)
    21
            (See Defs.’ Br. at 24-31.)
    22
           (Pls.’ Opp’n at 15 (citing U.S. Envtl. Protection Agency, “Supplementary
    Guidance for Conducting Health Risk Assessment of Chemical Mixtures,” at App.
    A-7 (Aug. 2000) (“USEPA 2000”) (attached as Ex. 26 to Pls.’ Opp’n)) (emphasis
    added); see also id. at 22 (plaintiffs asserting that their “experts did not need to
    conduct a dose response assessment of the individual constituents because they
    evaluated the Talcum Powder Products as a whole – that is, as a mixture of the
    constituents”).)


                                               13
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 21 of 52 PageID: 83070




    argument contravenes well-established toxicological principles and should be

    rejected.

            As the substantial case law cited in defendants’ opening brief make clear,

    the failure of an expert to specify the dose that renders a substance toxic or to

    confirm that the plaintiff was exposed to such a dose renders a causation opinion

    scientifically unreliable. 23 Plaintiffs once again fail to even mention (let alone

    seriously grapple with) these authorites in their brief; nor do they even attempt to

    cite any cases of their own calling that fundamental principle – the touchstone of

    toxicology – into question. Instead, plaintiffs assert that “[i]n the case of mixtures

    containing known carcinogens, the default approach is to assume that there are

    additive effects among the constituents, or ‘potential interactions among the

    components.”24 But whether the case involves mixtures containing purportedly

    hazardous substances does not alter the analysis. See Johnson, 2010 U.S. Dist.

    LEXIS 148982, at *43-44 (rejecting claim that chemicals plaintiff was exposed to

    are “dose additive”; although expert “would ‘expect’ them to be . . . he hasn’t

    ‘quantitated’ it”; “the dose additive argument is not reliable”); see also Williams v.

    Mosaic Fertilizer, LLC, No. 8:14-cv-1748-T-35MAP, 2016 U.S. Dist. LEXIS


    23
          (See Defs.’ Br. at 25-26 (citing cases).)
    24
           (Pls.’ Opp’n at 15 (citing USEPA 2000) (emphasis added).) As discussed
    infra, plaintiffs’ characterization of the EPA’s “guidance” document is inaccurate.


                                              14
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 22 of 52 PageID: 83071




    192236, at *33-34 (M.D. Fla. June 24, 2016) (“Dr. Mink’s failure to perform dose-

    response calculations for any of the constituents” of the emissions and fugitive dust

    “render his general causation opinions speculative and unreliable.”), aff’d, 889

    F.3d 1239 (11th Cir. 2018).

          For example, in Johnson, the plaintiff alleged that he was injured while

    inhaling chemicals emitted by the defendant’s coating system equipment. 2010

    U.S. Dist. LEXIS 148982, at *1-4. One of the plaintiff’s experts opined that the

    plaintiff had inhaled at least three toxic chemicals emitted by that system:

    monobutyltin trichloride (“MBTC”), hydrochloric acid (“HCL”) and tin oxide,

    causing him to contract restrictive lung disease and fibrosis. Id. at *3-4, *15. In an

    attempt to salvage the expert’s causation opinion, the plaintiff argued that “his

    exposure to MBTC, HCL and tin oxide in combination created an ‘additive

    toxicity,’ increasing the relative risk of harm.” Id. at *43. “In other words, [the]

    [p]laintiff claim[ed] that the combined effect of the toxic components [he] was

    exposed to would be expected to equate to the toxic effect of a significantly higher

    level of exposure than just to a single chemical irritant.” Id. (emphasis added).

    However, although the plaintiff’s expert testified that he would “expect” the

    chemicals to be additive, he conceded that he had not “quantitated” it. Id. at *43-

    44. Accordingly, and because there was “no evidence that such a dose leads to




                                              15
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 23 of 52 PageID: 83072




    severe restrictive lung disease and fibrosis” – the specific diseases in question –

    the court resolved that “the dose additive argument [was] not reliable.” Id. at *44.

          So too here. Although plaintiffs contend that “the default approach is to

    assume there are additive effects among the constituents,” none of plaintiffs’

    experts has “‘quantitated’ it,” as exemplified by Dr. Judith Zelikoff’s testimony

    (highlighted in plaintiffs’ own brief) that “it would be difficult if not impossible” to

    “analyze the talc separately from the other constituent parts in the products.”25

    This fundamental concession, coupled with the utter absence of scentific studies

    linking any of the allegd heavy metals in the Products to ovarian cancer, renders

    plaintiffs’ “dose additive argument” unreliable.

          The only “support” plaintiffs cite in support of their argument is the EPA’s

    Supplementary Guidance for Conducting Health Risk Assessment of Chemical

    Mixtures, which purports to endorse a “qualitative” – as opposed to “quantitative”

    – risk assessment. 26 However, plaintiffs’ reliance on a “risk assessment process

    approved by” a government agency27 is fundamentally misplaced because, as

    already discussed, a regulatory agency’s “prevention-oriented” standards are

    “materially different” from the standard that must be applied under Daubert. In re

    25
          (Pls.’ Opp’n at 15, 22 (citing Dep. of Judith Zelikoff, Ph.D. 271:18-272:4,
    Jan. 21, 2009).)
    26
          (Id. at 14 (citing USEPA 2000).)
    27
          (Id. at 15.)


                                              16
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 24 of 52 PageID: 83073




    Zicam, 2011 WL 798898, at *10. Indeed, as the EPA’s “guidance” document

    makes clear, its “primary purpose . . . is to generate a consistent Agency approach

    for assessing health risks from exposures to multiple chemicals” 28 – precisely the

    kind of risk-utility analysis that is different from the scientific standard required by

    Daubert.

          In any event, nothing in that document purports to obviate the fundamental

    consideration of dose as part of a government agency’s risk assessment. Although

    plaintiffs cite the EPA document as supporting the notion that “the default

    approach is to assume that there are additive effects among the constituents” “[i]n

    the case of mixtures containing known carcinogens,”29 the document actually

    specifies that a “risk characterization should discuss each element of the risk

    assessment paradigm, including available information on the mixture itself, on its

    components, and on potential interactions among the components.”30 In other

    words, even the document cited by plaintiffs (which should have no bearing on the

    Daubert inquiry to begin with) does not remotely support plaintiffs’ claim that

    additive effects can simply be assumed. Instead, it reiterates the “general

    assumption that interaction effects at low dose levels either do not occur at all or


    28
          (USEPA 2000 at 2 (emphasis added).)
    29
          (Pls.’ Opp’n at 15 (emphasis added).)
    30
          (USEPA 2000 at 11 (emphasis added).)


                                              17
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 25 of 52 PageID: 83074




    are small enough to be insigificant to the risk estimate.” 31 As a result, the EPA

    document actually confirms the importance of dosage and undermines plaintiffs’

    speculative and unscientific “any exposure” approach to causation,32 which is all

    the more egregious in this litigation since many of the trace heavy metals allegedly

    found in talc are also commonly found in the environment.33

          Plaintiffs also assert that “dose-response and threshold determinations are

    distinct and separate from the Bradford Hill biologic plausibility mode of action

    that the PSC’s experts’ opinions are based on.”34 But plaintiffs’ focus on

    biological plausibility with respect to the alleged heavy metals in the Products

    presupposes the sort of association between those metals and ovarian cancer that

    would make a Bradford Hill causation analysis appropriate. In fact, plaintiffs have
    31
          (Id. at 6-7.)
    32
           (See Pls.’ Opp’n at 18 (highlighting testimony from Dr. Carson that “any
    [amount of nickel, chromium, cobalt] within the microenvironment of the
    inflammatory process that is occurring due to talc sequestration is contributing to
    the carcinogenic potential”) (alteration in original) (citation omitted); id. at 19
    (highlighting testimony from Dr. Zelikoff that “a single exposure to a certain
    concentration, whatever that concentration is, can produce effects”) (citation
    omitted).) Notably, plaintiffs do not address the numerous cases cited in
    defendants’ opening brief explaining why such an “any exposure” approach to
    causation is unscientific and unreliable under Daubert. (See Defs.’ Br. at 28-29
    (citing cases).)
    33
           (See, e.g., Dep. of Arch I. Carson, M.D., Ph.D. 169:24-170:9, Jan. 19, 2019
    (attached as Ex. B5 to Tersigni Cert.); see also, e.g., Expert Report of H. Nadia
    Moore, Ph.D., D.A.B.T., E.R.T. (“Moore Rep.”) at 50-68, Feb. 25, 2019 (attached
    as Ex. C19 to Tersigni Cert.).)
    34
          (Pls.’ Opp’n at 16.)


                                             18
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 26 of 52 PageID: 83075




    not presented any epidemiological evidence of any association between any of the

    metals and ovarian cancer. Accordingly, plaintiffs’ discussion of biological

    plausibility is nonsensical and should be ignored.

          For these reasons, too, plaintiffs’ arguments fail, and the Court should

    exclude plaintiffs’ experts’ opinions that any heavy metals purportedly found in

    talc can cause ovarian cancer.

                 Plaintiffs’ Experts Ignore The Valence State Of Chromium And
                 The Bioavailability Of Nickel, Further Rendering Their Opinions
                 Unreliable.
                 1.      Chromium
          As discussed in defendants’ opening brief, plaintiffs’ experts either fail to

    sufficiently consider the differences between trivalent chromium (chromium III)

    and hexavalent chromium (chromium VI) or do not offer any opinions as to the

    form of chromium that is allegedly found in talc.35 This is significant because

    chromium III is considered non-toxic to humans, whereas chromium VI (although

    potentially carcinogenic) rarely occurs naturally. 36 In response, plaintiffs devote

    several pages of their brief to addressing the purportedly carcinogenic nature of

    chromium VI, which entirely misses the point of defendants’ argument. 37 While

    plaintiffs ultimately attempt to address the actual arguments raised by defendants –

    35
          (Defs.’ Br. at 32-35.)
    36
          (Id. at 32.)
    37
          (See Pls.’ Opp’n at 24-27.)


                                              19
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 27 of 52 PageID: 83076




    i.e., that plaintiffs’ experts either ignored the differences between trivalent and

    hexavalent chromium or did not offer any opinions as to the form of chromium that

    is allegedly found in the Products – their responses are meritless.

          First, plaintiffs assert that “the difference between the valence states is

    pointed out in numerous PSC’s experts’ reports.” 38 But plaintiffs only cite to the

    reports of Zelikoff, Krekeler and Smith-Bindman, effectively proving that several

    of their other experts (e.g., Plunkett and Carson) ignore the differences between

    trivalent and hexavalent chromium in their reports. Further, although plaintiffs cite

    to page 7 of Krekeler’s report, he is a mineralogist, not a health expert, and in any

    event, the discussion of chromium there is limited to highlighting the fact that

    various government agencies have recognized chromium VI as a known or

    potential human carcinogen39 – which is hardly a discussion about the different

    forms of chromium. Thus, even plaintiffs’ own citations belie any claim that their

    experts seriously grappled with the differences between trivalent and hexavalent

    chromium.




    38
          (Pls.’ Opp’n at 27-28 (citing Expert Report of Judith Zelikoff, Ph.D. at 9,
    Nov. 16, 2018; Expert Report of Mark Krekeler, Ph.D. (“Krekeler Rep.”) at 7,
    Nov. 16, 2019 (attached as Ex. C31 to Tersigni Cert.)); see also Smith-Bindman
    Rep. at 16.)
    39
          (Krekeler Rep. at 7.)


                                              20
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 28 of 52 PageID: 83077




          Second, and in any event, plaintiffs do not dispute that those experts who do

    acknowledge that chromium exists in different forms do not offer any opinions as

    to the form of chromium that is allegedly found in talc.40 Plaintiffs appear to

    attribute the lack of any such opinions to defendants’ own testing procedures,

    which plaintiffs claim “failed to distinguish between chromium (III) and chromium

    (VI).” 41 According to plaintiffs, “[h]aving failed to conduct the necessary testing,

    J&J cannot now ask the court to assume that all chromium found was chromium

    (III).”42 But the notion that exposure to alleged chromium in the Products is

    capable of causing ovarian cancer is “an issue on which plaintiff[s]” bear “the

    burden of proof.” Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 786 (3d Cir.

    1996) (emphasis added) (disproving causation is “a burden which the defense did

    not bear,” whereas “testimony by plaintiff’s experts that asbestos exposure caused

    the cancer [is] an issue on which plaintiff bore the burden of proof”). As such, the

    onus is on plaintiffs’ experts who are pressing a heavy metals theory of causation

    to link the Products with the particular purportedly carcinogenic form of chromium

    (chromium VI) on which their opinions depend. See Veretto v. Williams Field

    Serv. Rocky Mountain Region Co., No. 99-0121 WWD/LCS, 2000 WL 36739884,


    40
          (See Pls.’ Opp’n at 29.)
    41
          (Id.)
    42
          (Id.)


                                              21
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 29 of 52 PageID: 83078




    at *3-4 (D.N.M. May 11, 2000) (experts could not rely on reports that some amine

    compounds have caused respiratory illness to find that a different amine compound

    caused plaintiff’s respiratory illness; “Plaintiff’s experts in this case assume there

    exists, without providing any scientific foundation for it, a bridge between different

    forms of a chemical compound. This kind of leap is not appropriate under Daubert

    . . . .”).

             Third, plaintiffs’ argument that defendants’ “internal documents indicate

    they were aware chromium (VI) was present both in the talc mines and in the

    finished products”43 is also unavailing. After all, the sole document cited by

    plaintiffs in support of their claim concerns a single mine in China and explicitly

    states that “JJC[I] hasn’t use[d] . . . this talc powder batch and it’s now blocked.”44

    Plaintiffs also cite testimony from a J&J employee purportedly supporting their

    claim that “[t]he chromium levels measured well over 200 ppm in many samples of

    both the talc ore and talcum powder products when J&J’s specification limit for

    chromium . . . was only 0.5 ppm.”45 That is not what the cited testimony states, but

    even if it were, the testimony does not speak to the fundamental question of

    whether the Products contain hexavalent chromium. The same is true with respect

    43
             (Pls.’ Opp’n at 32.)
    44
             (JNJ 000131754 at JNJ 000131756 (attached as Ex. 48 to Pls.’ Opp’n).)
    45
           (Pls.’ Opp’n at 32 (citing Dep. of Donald Hicks Vol. I 79:1-3, June 28, 2018
    (attached as Ex. 55 to Pls.’ Opp’n)).)


                                               22
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 30 of 52 PageID: 83079




    to evidence that plaintiffs claim indicates “high levels” of heavy metals in samples

    of finished products. Not only is there no indication of any detection of chromium

    VI in that evidence, but the supposed detections of chromium range between 251

    ppm and 277 ppm, 46 which are “well below [government] screening values” for

    any kind of chromium, as set forth in the report of defendants’ expert, Dr. Tuttle.

          Moreover, although plaintiffs also rely on the 1968 study cited by Dr.

    Zelikoff as supporting the presence of chromium (VI) in Vermont talc mines,

    defendants explained in their opening brief that not only did the article fail to

    identify a single one of the products as being a JJCI product, but the levels detected

    in those as-yet-unidentified products were “of a low magnitude and within a

    narrow range.”47 The only response offered by plaintiffs is that “J&J has

    historically held a market share majority for cosmetic Talcum Powder Products.”48

    However, such market share is not evidence that any of the tested products that are

    the subject of the cited study are the Products actually at issue in this litigation.

    And even if it were, plaintiffs ignore that the levels of chromium detected were



    46
           (See JNJ 000237076 (attached as Ex. 6 to Pls.’ Opp’n); IMERYS 342524
    (attached as Ex. 7 to Pls.’ Opp’n).)
    47
          (See Defs.’ Br. at 34-35 (quoting Cralley et al., Fibrous and Mineral Content
    of Cosmetic Talcum Products, 29(4) Am Ind Hyg Assoc J. 350, 353 (“Cralley
    1968”) (attached as Ex. A22 to Tersigni Cert.)).)
    48
          (Pls.’ Opp’n at 33.)


                                               23
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 31 of 52 PageID: 83080




    “generally of a low magnitude and within a narrow range.”49 Simply put, the cited

    study does not support plaintiffs’ claim that the Products contain chromium (VI) –

    much less that they do so in sufficient quantities to cause a risk of ovarian cancer.

          For all of these reasons, plaintiffs’ experts’ failure to meaningfully account

    for the differences between chromium (III) and chromium (VI) provides additional

    grounds for excluding their opinions related to alleged heavy metals in the

    Products.

                 2.     Nickel
          As discussed in defendants’ opening brief, several of plaintiffs’ experts also

    fail to account for the bioavailability of nickel, even though bioavailability bears

    directly on the purported carcinogenicity of nickel compounds. 50 In response,

    plaintiffs agree that it “is certainly the case” that the “specific form of nickel” is

    “important” to assessing whether a particular nickel compound is carcinogenic.51

    Plaintiffs nonetheless take issue with a couple of the animal studies cited by

    defendants in their opening brief and assert that their experts do account for the

    bioavailability of nickel in rendering their opinions.52 Neither claim has any merit.



    49
          Cralley 1968 at 353.
    50
          (See Defs.’ Br. at 35-37.)
    51
          (Pls.’ Opp’n at 34 (citation omitted).)
    52
          (See id. at 34-35.)


                                               24
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 32 of 52 PageID: 83081




          First, plaintiffs argue that “[w]hile it is true that the two animal studies cited

    by J&J did not indicate any effects on nickel compounds in rats, this is to be

    expected, because the compound applied in both was nickel sulfate hexahydrate,”

    which they claim “ha[s] only ‘limited evidence’ of carcinogenicity in animals.”53

    But plaintiffs miss the point of defendants’ citation to those studies, which was

    merely to illustrate that different nickel compounds are associated with different

    types of tumors – a proposition plaintiffs do not dispute.

          Second, plaintiffs also argue that their experts accounted for the

    bioavailability of nickel in forming their opinions.54 But plaintiffs do not – and

    cannot – point to any example of an expert addressing this subject in his or her

    report. Instead, they appear to assert that because their experts “considered, in

    part, the analyses of agencies such as IARC and the NTP” – which “base their

    carcinogenicity analyses on many types of relevant data” – they necessarily

    factored the bioavailability of nickel into their opinions. 55 But whether IARC and

    the NTP took the bioavailability of nickel into consideration in making their

    assessments says nothing about what plaintiffs’ experts did in this litigation. In

    short, plaintiffs have no evidence that any of their experts actually accounted for


    53
          (Id. at 34 (citing IARC Monograph 2012 at 211).)
    54
          (Id. at 35.)
    55
          (Id.)


                                              25
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 33 of 52 PageID: 83082




    the fact that different nickel compounds are associated (if at all) with different

    types of tumors.

           For all of these reasons, plaintiffs are unable to refute defendants’ arguments

    that plaintiffs’ experts’ opinions regarding heavy metals are separately unreliable

    because they ignored the specific chemical forms of the heavy metals supposedly

    found in talc.

    II.    DR. CROWLEY’S OPINION THAT THE FRAGRANCES USED IN
           JJCI’S TALCUM POWDER CONTRIBUTE TO THE PRODUCTS’
           CARCINOGENICITY LACKS FOUNDATION.
                  Dr. Crowley’s Opinions Are Not Based On A Reliable
                  Methodology.
           As explained in defendants’ opening brief, Dr. Crowley’s opinions are

    unreliable because they are at odds with the very sources he cites in his report. 56 In

    response, plaintiffs seek to minimize defendants’ arguments as nothing more than

    “nit-picking at minor discrepancies.” 57 But the gaps between the sources Dr.

    Crowley relies on and his ultimate and fundamental conclusions as to whether the

    fragrance chemicals are in compliance with government and industry standards

    reflect a glaring failure in his overall methodology and not mere trivial errors that

    can be sorted out at trial.



    56
           (See Defs.’ Br. at 38-43.)
    57
           (Pls.’ Opp’n at 50.)


                                              26
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 34 of 52 PageID: 83083




           Plaintiffs argue that “any mistakes in Dr. Crowley’s report should be

    addressed in cross examination, not result in the wholesale exclusion of his

    opinions.”58 But an opponent’s ability to meet unreliable expert evidence with

    reliable counter-evidence and strong cross-examination does not relieve a district

    court of its gatekeeping responsibilities. See Lithuanian Commerce Corp. v. Sara

    Lee Hosiery, 179 F.R.D. 450, 458-59 (D.N.J. 1998) (“I find that it was error for

    Judge Rosen, in exercising his gatekeeping function, to premise his determination

    of admissibility on Sara Lee’s ability to rebut the proffered testimony.”). Instead,

    “district courts must evaluate proffered expert evidence in the first instance rather

    than leaving the task for the jury to sort through” and ensure that expert testimony

    satisfies the “minimum requirements of reliability.” Id. at 459-60 (because the

    expert misinterpreted the data underlying his opinion, his opinion had an

    “inadequate foundation” and was unreliable); see also Heller v. Shaw Indus., Inc.,

    167 F.3d 146, 158 (3d Cir. 1999) (“[I]t is surely within the court’s province to

    ensure that the conclusion . . . ‘fits’ with the data alleged to support it.”).59

    58
           (Id. at 49 n.187.)
    59
           The only case cited by plaintiffs – Voilas v. General Motors Corp., 73 F.
    Supp. 2d 452 (D.N.J. 1999) (cited in Pls.’ Opp’n at 49) – is utterly inapposite. In
    that case, the expert failed to “evaluate all available options” in valuing plaintiffs’
    employment opportunities. Id. at 462 (emphasis added). According to the court,
    the failure to consider every single alternative was merely a “shortcoming” that
    could be addressed by the defendant’s counsel during cross-examination rather
    than a core infirmity implicating the expert’s overall reliability. Id.


                                                27
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 35 of 52 PageID: 83084




          Even a cursory review of Dr. Crowley’s report and deposition reveals that

    his opinions do not meet the “minimum requirements of reliability” because the

    sources on which he relies do not support his ultimate conclusions. Indeed,

    plaintiffs expressly concede that Dr. Crowley’s opinion that the Products contain

    an ingredient prohibited for use in fragrances and cosmetics – hardly a trivial claim

    – rests on his confusion of balsam peru crude and balsam peru extracts and

    distillates. 60 Although plaintiffs seek to downplay Dr. Crowley’s confusion as a

    “simple misunderstanding,” 61 such misapprehension of the very sources he cites

    resulted in Dr. Crowley’s fundamental opinion that the ingredients in the Products

    “are not approved for use in a fragrance” and “are not in compliance with

    governmental and industry standards.”62



    60
           (See Pls.’ Opp’n at 49 (acknowledging that Dr. Crowley ultimately agreed
    that balsam peru extract/distillate was used in Johnson’s Baby Powder and not the
    “prohibited” balsam peru crude).)
    61
          (Id. at 48.)
    62
           (See, e.g., Expert Report of Michael M. Crowley, Ph. D. (“Crowley Rep.”) at
    11, 64, Nov. 12, 2018 (attached as Ex. C34 to Tersigni Cert.).) Plaintiffs also
    expressly concede that defendants are “correct that coumarin, eugenol, and D-
    limonene” “have IARC Group 3 classifications” (Pls.’ Opp’n at 43), which means
    that such fragrances are “not classifiable as to [their] carcinogenicity . . . in
    humans,” Int’l Agency for Research on Cancer, World Health Org., Monograph
    on the Evaluation of Carcinogenic Risk to Humans: Preamble 23 (2006) (attached
    as Ex. A73 to Tersigni Cert.) (emphasis added); and that the most recent
    assessment of pre-cresol “concluded that there is inadequate information to assess
    [that fragrance’s] carcinogenic potential.” (Pls.’ Opp’n at 47 (emphasis added).)


                                              28
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 36 of 52 PageID: 83085




          Similarly, as explained in defendants’ opening brief, Dr. Crowley also

    misleadingly claimed that the FDA had decided to remove benzophenone from use

    in foods “due to histiocytic sarcoma observed in ovaries and uterus” along with

    other adverse effects found in animal studies. 63 In their opposition, plaintiffs

    double down on Dr. Crowley’s claim, pointing to Dr. Crowley’s deposition

    testimony, in which he asserted that the NTP study underlying the FDA’s decision

    “concluded that benzophenone caused cancer.” 64 But the FDA, in evaluating that

    same NTP study, expressly found that “benzophenone is unlikely to induce tumors

    in humans at current use levels.” Food Additive Regulations; Synthetic Flavoring

    Agents and Adjuvants, 83 Fed. Reg. 50,490, 50,495 (Oct. 9, 2018) (emphasis

    added). Accordingly, the agency concluded that benzophenone “d[id] not pose a

    risk to public health under the conditions of [its] intended use.” Id. at 50,490,

    50,502 (emphasis added). Dr. Crowley’s reliance on the 2006 NTP study that he

    cites in support of his claim regarding the FDA’s action with regard to

    benzophenone highlights the “gap between the data and the opinion proffered,”

    and renders his testimony “likely to lead the factfinder to an erroneous




    63
           (Defs.’ Br. at 41 (citation omitted); Crowley Rep. at 48 (citations omitted);
    see also Crowley Rep. at 65.)
    64
          (Id. at 46 (citing Crowley Dep. 277:21-278:16).)


                                              29
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 37 of 52 PageID: 83086




    conclusion.” In re TMI Litig., 193 F.3d 613, 666 (3d Cir. 1999) (citation omitted),

    amended in nonmaterial part, 199 F.3d 158 (3d Cir. 2000).

          In sum, Dr. Crowley’s erroneous conclusions are far from “simple

    misunderstanding[s]” that the Court should toss to the jury to evaluate. Rather, as

    the examples discussed above illustrate, the errors highlighted in defendants’

    opening brief are part and parcel of Dr. Crowley’s core opinions in this case – i.e.,

    “whether the fragrance chemicals are in compliance with government and industry

    standards.”65 And because those opinions do not reliably flow from the sources he

    cites in support of them, they do not satisfy the “minimum requirements of

    reliability” and should be excluded. Lithuanian Commerce Corp., 179 F.R.D. at

    159-60.

                 Dr. Crowley’s Opinions Are Also Unreliable Because There Is No
                 Scientific Evidence Linking Fragrance Exposure To Ovarian
                 Cancer.
          As set forth in defendants’ opening brief, Dr. Crowley’s fragrance opinions

    should be excluded because – as he admits – there is not a single study linking any

    of the fragrances in the Products to ovarian cancer in humans.66 In response,

    plaintiffs argue that: (1) it is not ethically possible to test the purported
    65
          (Pls.’ Opp’n at 37.)
    66
          (Defs.’ Br. at 43-48; see also Crowley Dep. 114:9-15 (“Q. Are you aware of
    any publication that links the fragrance chemicals in baby powder and Shower to
    Shower to ovarian cancer? A. I don’t believe I found a source that made that
    association.”).)


                                               30
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 38 of 52 PageID: 83087




    carcinogenic or toxic effect of the chemicals on humans; and (2) studies

    demonstrate a link between some of the fragrances and alleged toxicity and/or

    carcinogenicity in humans. 67 Once again, plaintiffs’ arguments are meritless.

          First, plaintiffs argue that “it is not ethically possible to test for the

    carcinogenicity and toxicity of chemicals on human ovaries – studies can only be

    performed on animals.” 68 But the purported “animal” studies relating to “ovarian

    abnormalities” that plaintiffs claim their experts rely on are not, in fact, animal

    studies. 69 Rather, these studies are in vitro studies that examine “the effects of a

    chemical on human or animal cells, bacteria, yeast, isolated tissues, or embryos.” 70

    As the Toxicology Reference Manual recognizes, “[r]elatively few” in vitro tests

    “have been validated by replication . . . or by comparison with outcomes in animal

    studies to determine if they are predictive of whole animal or human toxicity.” 71

    Perhaps for this reason, courts have warned that “[c]aution always must be used in

    extrapolating results in tissue culture to effects in live humans.” In re Rezulin

    Prods. Liab. Litig., 369 F. Supp. 2d 398, 428-29 (S.D.N.Y. 2005); see also In re

    67
          (Pls.’ Opp’n at 50-55.)
    68
          (Id. at 50.)
    69
          (Id. at 51-52.)
    70
          Goldstein & Henifin, Fed. Judicial Ctr., Reference Guide on Toxicology, in
    Reference Manual on Scientific Evidence 633, 645 (3d ed. 2011) (“Toxicology
    Reference Manual”) (attached as Ex. A46 to Tersigni Cert.).
    71
          Id.


                                               31
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 39 of 52 PageID: 83088




    Abilify (Aripiprazole) Prods. Liab. Litig., 299 F. Supp. 3d 1291, 1310 (N.D. Fla.

    2018) (because “the chemical reactions that occur in the artificial environment of a

    test tube or petri dish may differ from how the drug will react in, and impact, the

    complex biological system that is the human body,” “in vitro evidence alone

    cannot serve as a basis for a general causation opinion”).72

          Moreover, defendants articulated multiple specific reasons why

    extrapolating the results from the Chinese hamster ovary cell studies highlighted in

    plaintiffs’ brief to human ovaries would be especially unreliable, 73 none of which

    plaintiffs address in their brief. As one court aptly recognized in rejecting an

    expert’s reliance on hamster cell studies in attempting to prove general causation in

    humans, such cells are “highly susceptible to uncontrolled cell division, the

    distinguishing characteristic of cancer.” Mancuso v. Consol. Edison Co., 56 F.

    Supp. 2d 391, 403, 410 (S.D.N.Y. 1999) (“[E]ven if perfectly designed and

    executed, [the tests] could only have shown that some component of mud samples

    from the marina caused sister chromatid exchanges in specially prepared mouse

    and hamster cells.”), aff’d in relevant part, No. 99-9233, 2000 U.S. App. LEXIS

    72
          Indeed, when “confronted with questions of toxicity,” courts have even
    recognized the “limited usefulness” of animal studies. Johnson v. Arkema, Inc.,
    685 F.3d 452, 463 (5th Cir. 2012) (per curiam) (“[S]tudies of the effects of
    chemicals in animals must be carefully qualified in order to have explanatory
    potential for human beings.”) (citations omitted).
    73
          (Defs.’ Br. at 48 (quoting Moore Rep. at 89).)


                                              32
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 40 of 52 PageID: 83089




    12487 (2d Cir. June 5, 2000). In short, any ethical limitations on conducting

    human studies do not relieve plaintiffs’ experts of their burden of “connect[ing] the

    dots” from the studies they do cite to human ovarian cancer – a burden they did not

    come close to carrying. C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 837 (7th

    Cir. 2015) (although “[t]hese studies are unavailable because of the ethical and

    moral concerns of introducing toxins to children,” the experts failed “to connect

    the dots from the studies” they did cite “to the illnesses endured by the children”).

          Second, plaintiffs alternatively argue that “studies do exist demonstrating a

    link between some of the fragrance chemicals . . . and toxicity and/or

    carcinogenicity in humans.”74 But some of those studies do not even support

    plaintiffs’ general proposition about cancer in the abstract, and none of them

    pertains to ovarian cancer in particular. For example, plaintiffs assert that “[t]he

    safety of Cresols was reviewed by the World Health Organization in 1995,” which

    supposedly “concluded there is clear evidence in humans that during dermal or oral

    exposure, high concentrations of Cresols are corrosive, absorb rapidly, and produce

    severe toxicity that may result in death.”75 But plaintiffs conveniently do not


    74
          (Pls.’ Opp’n at 53.)
    75
          (Id. (quoting Final Report on the Safety Assessment of Sodium p-Chloro-m-
    Cresol, p-Chloro-m-Cresol, Chlorothymol, Mixed Cresols, m-Cresol, o-Cresol, p-
    Cresol, Isopropyl Cresols, Thymol, o-Cymen-5-ol, and Carvacrol, 25(Suppl. 1) Int
    J Toxicol. 29, 30 (2006) (“2006 p-Cresol Study”) (attached as Ex. 60 to Pls.’
    Opp’n)).) Plaintiffs’ reliance on a study addressing harm purportedly posed by
                                                                                      (cont’d)


                                             33
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 41 of 52 PageID: 83090




    mention that the same report found that “[t]here is no information regarding the

    chronic toxicity of Cresols and no adequate data regarding the carcinogenic

    potential of these compounds.”76

            More fundamentally, however, none of the studies highlighted by plaintiffs

    purports to tie even a single fragrance in the Products to ovarian cancer in

    particular. Rather, as plaintiffs expressly recognize, these other studies examined

    potential effects on human skin cells and other tissues.77 Particularly in light of Dr.

    Crowley’s own recognition that an agent can cause one type of cancer but not

    another,78 the studies highlighted in plaintiffs’ opposition brief say nothing about

    whether the fragrances in the Products are capable of causing the “specific disease

    from which [plaintiffs] suffer[].” Sutera, 986 F. Supp. at 662 (emphasis added).

    Accordingly, and for the reasons discussed in connection with plaintiffs’ experts’

    heavy metals opinions, the lack of scientific evidence connecting any of the


    ________________________
    (cont’d from previous page)
    “high concentrations of Cresols” is all the more illogical in light of the low
    amounts of fragrances in the Products, as elaborated infra.
    76
          (2006 p-Cresol Study at 30 (quoting World Health Org., Cresols, 168 WHO
    Environ. Health Criteria 1 (1995)) (emphases added).)
    77
           (See Pls.’ Opp’n at 53 (referencing study examining purported cytotoxic
    effect of lavender oil on human skill cells in vitro); id. (noting that the 1995 study
    of cresols examined dermal and oral exposure); id. at 54 (referencing study
    observing “menstrual disorders and hormonal disturbances”).)
    78
            (Crowley Dep. 212:14-213:2.)


                                              34
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 42 of 52 PageID: 83091




    fragrances to ovarian cancer renders plaintiffs’ experts’ opinions on this topic

    speculative and inadmissible.

                 Dr. Crowley’s Failure To Analyze Dosage Further Renders His
                 Opinions Inadmissible.
          As explained in defendants’ opening brief, Dr. Crowley’s fragrance opinions

    are separately inadmissible because he did not even attempt to estimate the level of

    exposure to fragrance ingredients that would be necessary to cause harm. 79

    Plaintiffs offer two arguments in response: (1) Dr. Crowley was unable to conduct

    such an assessment because defendants “did not supply the necessary information

    for such an analysis”; and (2) such an analysis was not required, in any event, for

    the same reasons proffered by plaintiffs in connection with their experts’ heavy

    metals opinions.80 Both arguments are without merit.

          First, plaintiffs argue that Dr. Crowley could not have quantified a dose

    because defendants “provided limited, incomplete information about the fragrance

    chemicals in [the] products” – i.e., the documents “do not specify the precise

    amount of each individual chemical in the products, but only ‘relative portions.’” 81

    However, as extensively addressed in defendants’ opening brief, maximum and

    minimum concentrations of fragrance ingredients in the Products were specified in

    79
          (See Defs.’ Br. at 58-63.)
    80
          (See Pls.’ Opp’n at 55-61.)
    81
          (Id. at 56 (emphasis added).)


                                             35
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 43 of 52 PageID: 83092




    the documents provided to plaintiffs. 82 Thus, although “precise” amounts were not

    listed, maximum exposure levels can be easily derived.

          Plaintiffs also contend that Dr. Crowley “explained why it is not appropriate

    to hazard a guess about dosage and exposure,” pointing to the following testimony:

                 So, for example, cinnamal has a Category 5 restriction of 0.05
                 percent. Since I don’t know how much is present, I can’t make
                 a judgment as to whether the cinnamal present in Baby Powder
                 exceeds 0.05 percent or not. There’s a bunch of other fragrance
                 chemicals here too that have these restrictions similar to
                 Shower-to-Shower. Let’s save each other some time. I can’t
                 make that judgment because your client hasn’t given me the
                 information to be able to do that.83

    But this testimony proves nothing more than Dr. Crowley’s unwillingness to

    contend with the fundamental concept of dose. After all, because both maximum

    and minimum amounts were provided to plaintiffs for a given volume of product,

    one can easily estimate the maximum possible exposure to each fragrance

    ingredient – a straightforward calculation that defendants’ toxicology expert Dr.

    Tuttle did, including with respect to the specific fragrance chemical identified in

    the aforementioned testimony.84 For example, with respect to cinnamal, Dr. Tuttle

    readily determined that the percentage of the chemical fell between 0.000011-

    82
          (See Defs.’ Br. at 52-53.)
    83
          (Pls.’ Opp’n at 56 (quoting Crowley Dep. 330:15-331:2) (emphasis added).)
    84
          (See App. D to Expert Report of Kelly Scribner Tuttle, Ph.D., CIH (“Tuttle
    Rep.”) at 67, Feb. 25, 2019 (attached as Ex. C26 to Tersigni Cert.); see also Tuttle
    Rep. at 67.)


                                             36
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 44 of 52 PageID: 83093




    0.00022 percent – far below the restriction set by the International Fragrance

    Association that the chemical not comprise more than 0.05% of a product. 85 Dr.

    Tuttle performed the same straightforward assessment with respect to each of the

    other fragrances, culminating in her conclusion that “[n]one of the[] chemicals is

    present in the talcum powder products at issue at levels that would warrant a health

    or regulatory concern.” 86 Defendants’ other expert, Dr. Moore, similarly had no

    trouble “ascertain[ing] the maximum percentage of each fragrance ingredient” in

    the Products, 87 and concluding that all “were within the use limits and do not pose

    an increased risk of adverse health effects, including ovarian cancer.” 88 Notably,

    these assessments, which were central points in Dr. Tuttle’s and Dr. Moore’s

    reports – were not challenged in plaintiffs’ Motion to Exclude the Opinions of

    Defendants’ Toxicology Experts, effectively conceding their reliability. 89 Simply

    put, Dr. Crowley’s failure to quantify the level of exposure to fragrance ingredients




    85
          (Pls.’ Opp’n at 56.)
    86
          (Tuttle Rep. at 53.)
    87
          (Moore Dep. 327:25-238:3; see also id. 328:20-329:3.)
    88
        (Moore Rep. at 71; see also Fragrance Ingredients, as set forth in the
    Complete List of Materials Reviewed and Considered by H. Nadia Moore, Ph.D.,
    DABT, ERT, as of Apr. 3, 2019 (attached as Ex. I4 to 2d Suppl. Tersigni Cert.).)
    89
          (See generally Pls.’ Steering Committee’s Mot. to Exclude the Ops. of
    Defs.’ Toxicology Experts Brooke T. Mossman, M.S., Ph.D., Kelly S. Tuttle,
    Ph.D. and H. Nadia Moore, Ph.D., May 7, 2019 (ECF No. 9874).)


                                             37
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 45 of 52 PageID: 83094




    that would be necessary to cause harm was the result of his own unwillingness to

    do so rather than any incompleteness in the documents provided to plaintiffs.

          Second, there is likewise no truth to plaintiffs’ alternative argument that Dr.

    Crowley “did not need to” to analyze the dosage in opining that the fragrances are

    purportedly carcinogenic. 90 Plaintiffs largely rehash the same arguments

    “discussed above regarding heavy metals,”91 which fare no better when offered in

    connection with fragrances. In the main, plaintiffs contend that “the proper

    methodology for mixtures is a non-threshold model with consideration given to the

    additive effects of the components.”92 For example, plaintiffs claim that at least

    one of the fragrance chemicals at issue – p-cresol – is “co-carcinogenic,” which

    supposedly “means it has been found to ‘promote tumors in animals when co-

    administered with a known carcinogen.’” 93 Of course, this example says nothing

    about the various other fragrant chemicals that are addressed in Dr. Crowley’s

    report. In any event, the example confirms, rather than undermines, defendants’

    arguments about dosage.

          As explained by defendants’ expert Dr. Tuttle, although “the definition of

    co-carcinogen can vary in the scientific literature,” it “is typically applied to
    90
          (Pls.’ Opp’n at 57.)
    91
          (Id.)
    92
          (Id. (emphasis added).)
    93
          (Id. at 59 (citing Crowley Dep. 212:9-13).)


                                               38
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 46 of 52 PageID: 83095




    promoters” of inflammation.94 Importantly, however, “[a]s with any promoter, the

    inflammation itself does not cause cancer, but rather promotes cell growth,

    requiring multiple prolonged exposures of a sufficient threshold.” 95 Put another

    way, even assuming plaintiffs’ flawed understanding of the role of inflammation in

    cancer were correct, “the role of a threshold dose has been shown to apply not only

    to mutagens, but to . . . co-carcinogens.”96 As a result, even assuming that a

    chemical like p-cresol “can increase” talc’s purportedly carcinogenic activity with

    respect to human ovaries at any dose,97 (for which Dr. Crowley presented zero

    evidence), Dr. Crowley would have had to opine on the dose at which it does so

    and to quantify whether that dose can be satisfied through talcum powder usage.

    See Johnson, 2010 U.S. Dist. LEXIS 148982, at *43-44 (rejecting “dose additive

    argument” where expert failed to quantify the extent to which the chemicals in

    question “created an ‘additive toxicity’”). 98


    94
          (Tuttle Rep. at 13.)
    95
          (Id. (emphases added).)
    96
          (Id. at 55.)
    97
          (Pls.’ Opp’n at 59.)
    98
           Plaintiffs also press Dr. Crowley’s opinion that certain of the fragrance
    chemicals are genotoxic, such that “dose response is immaterial.” (Pls.’ Opp’n at
    60.) However, as discussed in defendants’ opening brief, even if it were
    established that a particular fragrance were genotoxic, that fact would not be
    sufficient to classify the material as carcinogenic – a proposition plaintiffs do not
    dispute in their opposition brief. (See Defs.’ Br. at 54.) In any event, and as also
    explained in defendants’ opening brief, studies of the genotoxicity of ethanol have
                                                                                     (cont’d)


                                               39
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 47 of 52 PageID: 83096




            For all of these reasons, Dr. Crowley’s opinions about any purported

    relationship between the fragrances used in the Products and ovarian cancer should

    be excluded.

                    The Opinions Of Plaintiffs’ Experts Parroting Dr. Crowley
                    Should Also Be Excluded.
            As set forth in defendants’ opening brief, the Court should also exclude the

    opinions of plaintiffs’ experts who parrot Dr. Crowley’s opinions regarding

    fragrance chemicals.99 Plaintiffs’ only response is that because Dr. Crowley’s

    “opinions are supported by ample scientific data . . . there is no basis for excluding

    any other of the PSC’s experts’ opinions that relate to or rely on Dr. Crowley’s

    opinions.”100 But plaintiffs fundamentally miss the point of defendants’ argument,

    which is that “[a] scientist . . . is not permitted to be the mouthpiece of a scientist in

    a different specialty.” Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609,

    614 (7th Cir. 2002). Thus, even assuming Dr. Crowley’s opinions were reliable

    (and they are not, for all of the reasons discussed above), that still would not give

    ________________________
    (cont’d from previous page)
    reported effects at some levels of exposure but not others (see id. at 54-55),
    proving Dr. Tuttle’s point that “dose plays a key role in assessing the genotoxicity
    of a compound.” (Tuttle Rep. at 12 (emphasis added).) Plaintiffs do not even
    respond to these studies in their brief, relying solely on Dr. Crowley’s ipse dixit
    that genotoxic materials “don’t have a threshold.” (Pls.’ Opp’n at 61 (quoting
    Crowley Dep. 125:20-126:1).)
    99
            (See Defs.’ Br. at 55-56.)
    100
            (Pls.’ Opp’n at 61.)


                                               40
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 48 of 52 PageID: 83097




    plaintiffs’ other experts license to simply parrot those opinions – an approach

    plaintiffs do not even attempt to deny the other experts have taken in this litigation.

    Accordingly, the Court should exclude all of plaintiffs’ other experts’ opinions

    related to fragrances in the Products.

    III.   PLAINTIFFS’ EXPERTS’ OPINIONS THAT THE PRODUCTS
           CONTAIN CARCINOGENIC FIBROUS TALC SHOULD BE
           EXCLUDED BECAUSE THEY ARE BASED ON AN ERRONEOUS
           DEFINITION.
           Finally, as set forth in defendants’ opening brief, the Court should also

    exclude plaintiffs’ experts’ opinions related to fibrous talc because they

    fundamentally misconstrue IARC’s views on this topic, which are aimed at talc

    that contains, or is intergrown with, true asbestos or that grows in an asbestiform

    habit – minerals that plaintiffs’ experts have not purported to find in the

    Products. 101 Plaintiffs respond that “IARC devoted multiple Monograph reviews

    to” fibrous talc “in order to clarify any confusion regarding the definition.”102 But

    the very definition highlighted in plaintiffs’ brief proves exactly why their experts’

    opinions on this topic should be excluded. As discussed in plaintiffs’ own brief,

    IARC has limited its classification to “‘asbestiform fibers,’ which is defined by




    101
           (See Defs.’ Br. at 57-62.)
    102
           (Pls.’ Opp’n at 62.)


                                              41
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 49 of 52 PageID: 83098




    IARC as any mineral, including talc, when it grows in an asbestiform habit.”103

    Further, as plaintiffs recognize, “‘asbestiform fibers’ can be either asbestos or

    asbestiform (fibrous) talc.”104

          The core problem with plaintiffs’ experts’ opinions is that neither those

    experts nor plaintiffs in their opposition brief are able to tether the opinions to this

    fundamental definition. Plaintiffs assert that Dr. Longo and their other experts all

    “use consistent definitions for ‘fibrous talc,’” – i.e., “talc with asbestiform fibers or

    asbestiform talc.”105 However, the only consistency on the part of plaintiffs’

    experts and the limited evidence they cite is the repeated disregard for the

    “asbestiform” component of IARC’s definition. Indeed, Dr. Longo testified that he

    did not differentiate between fibers that are “nonasbestiform versus

    asbestiform.” 106 Plaintiffs also point to “internal documents as evidence of the

    presence of fibers or fibrous talc,” including an internal analysis supposedly
    103
          (Id. at 63 (quoting Int’l Agency for Research on Cancer, World Health Org.,
    93 Monographs on the Evaluation of Carcinogenic Risks to Humans: Carbon
    Black, Titanium Dioxide, and Talc 39 (2010) (“IARC 2010 Monograph”) (attached
    as Ex. A72 to Tersigni Cert.)) (emphases added).)
    104
          (Id. at 64 (emphases added); see also id. at 67 (“Both IARC, 2012 and
    IARC, 2010 were dedicated to expounding on definitions for the inclusion of
    fibrous talc (talc in asbestiform habit) as a carcinogen.”) (bold emphasis added).)
    105
          (Id.)
    106
          (Dep. of William E. Longo, Ph.D., 225:1-4, Feb. 5, 2019 (attached as Ex.
    B48 to Tersigni Cert.); see also id. 226:17-24 (“It doesn’t give you the information
    to make the determination. Just like it doesn’t give you the information to
    determine if you have high tensile strength.”).)


                                               42
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 50 of 52 PageID: 83099




    showing that fibrous talc was present “in up to 10% of the talc ore from the

    Hammondsville Mine in Vermont.”107 But that internal analysis – as with Longo’s

    opinions – does not purport to identify any of the talc as being asbestos or having

    grown in an asbestiform habit.108 As a result, that document is not remotely

    supportive of the opinions that fibrous talc supposedly present in the Products is

    capable of causing ovarian cancer.

          In sum, and particularly given IARC’s unequivocal statement that fibers

    “may . . . be elongated without being asbestiform” and therefore without being

    dangerous,109 plaintiffs’ experts’ singular focus on the purportedly fibrous (i.e.,

    elongated) nature of talc particles says nothing about whether they are actually

    dangerous. And the absence of evidence that any of the allegedly fibrous talc in

    the Products was asbestos or grew in an asbestiform habit should necessarily



    107
          (Pls.’ Opp’n at 67.)
    108
          (See JNJS7IR_000001978-2016-2031 (attached as Ex. 64 to Pls.’ Opp’n).)
    109
           (IARC 2010 Monograph at 277 (emphases added).) Plaintiffs argue that
    defendants “improperly quoted IARC, 2010” in their opening brief because IARC
    “actually indicates that the six listed minerals (actinolite, anthophyllite, chrysotile,
    grunerite, riebeckite and tremolite) may be elongated without being asbestiform—
    not talc.” (Pls.’ Opp’n at 66.) Not so. According to the passage in question,
    “[s]imilarly to talc, these six minerals occur more commonly in a non-asbestiform
    habit, and may also be elongated without being asbestiform.” (IARC 2010
    Monograph at 277 (emphasis added).) The clear import of this discussion under
    any fair understanding of the English language is that talc also exhibits these same
    characteristics.


                                               43
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 51 of 52 PageID: 83100




    preclude plaintiffs’ experts from opining about so-called fibrous talc in this

    litigation. 110

                                        CONCLUSION
             For the foregoing reasons, and those set forth in defendants’ opening brief,

    the Court should exclude the opinions proffered by plaintiffs’ experts regarding

    alleged heavy metals, fragrances or fibrous talc that are set forth on the following

    pages of plaintiffs’ experts’ reports:

          • Pages 5-8 of the Expert Report of Arch Carson;

          • Pages 6 and 9 of the Expert Report of Daniel Clarke-Pearson;

          • Pages 2, 4, 9-10, 20-26 and 40 of the Expert Report of Robert Cook;

          • The entirety of the Expert Report of Michael Crowley;

          • Pages 5, 29 and 36 of the Expert Report of Sarah Kane;

          • Pages 19 and 21 of the Expert Report of David Kessler;

          • Pages 23-30 and 45 of the Expert Report of Mark Krekeler;

          • Pages 15-17 of the Expert Report of Shawn Levy;

          • Page 15 of the Expert Report of William Longo and Mark Rigler;
    110
          Plaintiffs also stress in bold that “J&J’s argument that the mineral forms
    identified as fibrous [in internal documents] are not fibrous contradicts the
    documents and has no basis in fact.” (Pls.’ Opp’n at 68.) However, plaintiffs
    fundamentally misperceive defendants’ argument, which is that none of plaintiffs’
    experts “provide[d] any basis to assume that any of these fibers were asbestos, or
    even asbestiform.” (Defs.’ Br. at 61.) Such a fundamental misunderstanding of
    defendants’ argument mirrors plaintiffs’ experts’ misapprehension of IARC’s
    review of asbestiform fibers and serves to underscore the unreliability of plaintiffs’
    experts’ opinions regarding fibrous talc.


                                               44
Case 3:16-md-02738-FLW-LHG Document 10039 Filed 06/17/19 Page 52 of 52 PageID: 83101




       • Pages 8-9 and 56-57 of the Expert Report of Anne McTiernan;

       • Pages 17-21, 23-24, 25-26, 46, 53, 55, 67-69 and 77-78 of the Expert Report
         of Patricia Moorman;

       • Pages 17-21, 23-26, 46, 53, 55, 67-69 and 77-78 of the Expert Report of
         Laura Plunkett;

       • Pages 65-66 of the Expert Report of Jack Siemiatycki;

       • Pages 15-16 and 60 of the Expert Report of Sonal Singh;

       • Pages 18-19 and 21-22 of the Expert Report of Ellen Blair Smith;

       • Pages 5, 14-16 and 40 of the Expert Report of Rebecca Smith-Bindman;

       • Pages 9-10 and 15-16 of the Expert Report of Judith Wolf; and

       • Pages 4, 8-12 and 27 of the Expert Report of Judith Zelikoff.
    Dated: June 17, 2019                  Respectfully submitted,

                                          /s/ Susan M. Sharko
                                          Susan M. Sharko
                                          DRINKER BIDDLE & REATH LLP
                                          600 Campus Drive
                                          Florham Park, New Jersey 07932
                                          Telephone: 973-549-7000
                                          Facsimile: 973-360-9831
                                          E-mail:      susan.sharko@dbr.com

                                          John H. Beisner
                                          Jessica D. Miller
                                          SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                          1440 New York Avenue, N.W.
                                          Washington, D.C. 20005
                                          202-371-7000

                                          Attorneys for Defendants Johnson &
                                          Johnson and Johnson & Johnson
                                          Consumer Inc.

                                           45
